       Case 1:18-cv-10608-VM-SLC Document 40 Filed 09/17/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


TD BANK, N.A.,                                        Case No.: 1:18-cv-10608-VM-SLC
                              Plaintiff,

                     v.


BARBARA MILLER,

                              Defendant.                                             9/17/2020


                    ORDER AWARDING PREJUDGMENT INTEREST

       THE COURT having awarded Summary Judgment in favor of Plaintiff TD Bank, N.A.

(“TD Bank”) against Defendant Barbara Miller by its Order issued September 9, 2020, and

Defendant Barbara Miller having submitted a proposed order regarding prejudgment interest in

accordance with the instructions of the September 9, 2020 Order, and the Court having

considered the submissions of the parties, and for good cause shown; it is hereby


       ORDERED that prejudgment interest on the sum of $1,847,304.63 is awarded in favor or

TD Bank and against Barbara Miller calculated as follows:


           1. March 14, 2018 through December 31, 2018 (292 days) at the New Jersey interest

               rate of 2.50%, corresponding to a per diem interest amount of $126.53, totaling

               $36,946.09;

           2. January 1, 2019 through December 31, 2019 (365 days) at the New Jersey interest

               rate of 3.50%, corresponding to a per diem interest amount of $177.14, totaling

               $64,655.66;




                                                1
       Case 1:18-cv-10608-VM-SLC Document 40 Filed 09/17/20 Page 2 of 2




          3. January 1, 2020 through September 15, 2020 (258 days) at the New Jersey

              interest rate of 4.50%, corresponding to a per diem interest amount of $227.131,

              totaling $58,598.93;

          4. Total prejudgment interest through April 15, 2020 is therefore $36,946.09 +

              $64,655.66 + $58,598.93= $160,200.68. Additional interest, if any, from

              September 16, 2020 through the date of issuance of this Order shall be calculated

              at the 2020 per diem amount of $227.13.


SO ORDERED.
       September 17
Dated: __________________, 2020



                                                         Victor Marrero, U.S.D.J.




1
 https://www.njcourts.gov/courts/assets/civil/postprejudgementrates.pdf as viewed on
September 14, 2020


                                               2
